IN THE SUPREME COURT OF THE STATE OF DELAWARE


A&R LOGISTICS HOLDINGS, INC.,                §
                                             §
   Defendant/Counterclaimant Below,          §
   Appellant,                                §   No. 117, 2016
                                             §
   v.                                        §   Court Below: Court of
                                             §   Chancery of the State of
FdG LOGISTICS LLC,                           §   Delaware
                                             §
   Plaintiff/Counterclaim-Defendant Below,   §   C.A. No. 9706-CB
   Appellee,                                 §
                                             §
   and                                       §
                                             §
FdG ASSOCIATES LP, DAVID S.                  §
GELLMAN, JAMES E. BEDEKER,                   §
CYNTHIA M. BRANKIN, STEVEN R.                §
BRANTLEY, NORMAN C. BUCK, JOHN P. §
CISZEK, ROBERT N. DOTSON, PAUL               §
GARBER, MICHAEL J. HOGAN, JEREMY §
K. LOHRENS, ANDREW J. MANTEY,                §
JEFFREY J. O’CONNOR, BRIAN R.                §
REICHERT, LEEANNE RICE, STEPHEN W. §
ROBINSON, PAUL D. SWEEDEN and                §
RICHARD THOMPSON,                            §
                                             §
   Additional Counterclaim-Defendants Below, §
   Appellees.                                §


                          Submitted: September 28, 2016
                          Decided:   September 30, 2016

Before STRINE, Chief Justice; HOLLAND, VALIHURA, VAUGHN, and
SEITZ, Justices, constituting the Court en Banc.
                                          ORDER

         This 30th day of September 2016, it appears to the Court that the judgment

of the Court of Chancery should be affirmed on the basis of and for the reasons

assigned in its well-reasoned decision dated February 23, 2016.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice




1
    FdG Logistics LLC v. A&R Logistics Holdings, Inc., 131 A.3d 842 (Del. Ch. 2016).
                                                2